DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 03/26/2019 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 17 recite the limitation "the discrete point" lacks antecedent basis because it cannot be ascertained which of the preceding two points it was referring to.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yabushita et al. (US 20100324771 A1, hereinafter “Yabushita”) in view of BARECKE et al. (US 20190025067 A1, hereinafter “BARECKE”).
Regarding claims 1, 9 and 17, as best understood, Yabushita (Figs. 3, 7A-7B) discloses a computer-implemented method for operating an autonomous driving vehicle (ADV) (see paragraph [0056] “… in a storage area 15a, such as a memory, that is provided as a storage unit inside the control unit 15, a traveling speed and a traveling direction of the autonomous moving body 10 as well as a control program used to control a traveling distance of the autonomous moving body 10 based on the control signal are stored”), the method comprising: for each of a plurality of discrete points (as shown below in the reproduced and annotated Fig. 7A) of a path trajectory planned for an ADV starting from an initial discrete point (see paragraph [0074] “as shown in FIG. 7A, the moving obstacle B has approached to the traveling path R of the autonomous moving body 10 at the moment when a time T0 has elapsed , 
    PNG
    media_image1.png
    328
    230
    media_image1.png
    Greyscale
determining whether the discrete point overlaps with an obstacle (see paragraph [0004] “since the moving device does not react to any obstacle located outside the traveling control area, the number of reactions to objects other than obstacles on the passageway such as walls can be reduced”) and (paragraph [0007] “… a path from a travel start point to a travel end point at the optimal traveling speed to avoid a collision with a moving obstacle”) and at least ¶ [0054], [0064]-[0065];
 determining an obstacle cost for the discrete point using a first cost function, in response to determining the discrete point does not overlap with an obstacle (see paragraph [0064] “…. This collision prediction point P does not take the moving speeds of the autonomous moving body 10 and the moving obstacle B into consideration, and is calculated based only on the traveling path R and the movement prediction path. Therefore, it does not predict their collision in a precise manner”); 
determining the obstacle cost for the discrete point using a second cost function, in response to determining the discrete point overlaps with an obstacle (see paragraph [0085] “… both the obstacle avoidance and the optimal path planning can be achieved simultaneously. Therefore, the autonomous moving body 10 can travel with efficiency toward the travel end point G along the path R while avoiding any collision with the moving obstacle”). 
 does not explicitly teach calculating a total obstacle cost for the path trajectory based on the obstacle costs of the discrete points, wherein the total obstacle cost is utilized to determine whether the path trajectory can be utilized to drive the ADV. However, BARECKE (Fig. 1) teaches calculating a total obstacle cost for the path trajectory based on the obstacle costs of the discrete points, wherein the total obstacle cost is utilized to determine whether the path trajectory can be utilized to drive the ADV (see paragraph [0025] “It may be that the trajectory T3, which describes an avoidance maneuver, has the smallest disturbance sum S3. It may be that the control device 8 then selects the alternative trajectory T3, which describes an avoidance, and controls the transportation vehicle 4 accordingly”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Yabushita to include calculating a total obstacle cost for the path trajectory based on the obstacle costs of the discrete points, as taught by BARECKE in order to minimize stress on a motor vehicle and the vehicle occupant by an obstacle is provided.

Regarding claim 2, as best understood, Yabushita, as modified BARECKE discloses the claimed invention substantially as explained above. Further, Yabushita (Figs. 3, 7A-7B) discloses wherein the first cost function comprises an inverse relationship between an obstacle cost for a particular discrete point and a distance of the particular discrete point from an non-overlapping obstacle (paragraph [0007] “… a path from a travel start point to a travel end point at the optimal traveling speed to avoid a collision with a moving obstacle”) and at least ¶ [0054], [0064]-[0065].

Regarding claim 3, as best understood, Yabushita, as modified BARECKE discloses the claimed invention substantially as explained above. Further, Yabushita (Figs. 3, 7A-7B) discloses wherein determining an obstacle cost using the second cost function comprises: assigning a first overlapping obstacle cost to a first discrete point if a distance between the first discrete point and the initial discrete point is less than a first distance threshold (paragraph [0007] “… a path from a travel start point to a travel end point at the optimal traveling speed to avoid a collision with a moving obstacle”) and ; and assigning a second overlapping obstacle cost to the first discrete point based on the distance between the first discrete point and the initial discrete point, if the distance is between the first distance threshold and a second distance threshold (see paragraph[0080] “the autonomous moving body 10 can travel at the maximum speed again after avoiding the moving obstacle B, thus enabling the autonomous moving body 10 to move more efficiently to the travel end point. and at least ¶ [0085] “… both the obstacle avoidance and the optimal path planning can be achieved simultaneously. Therefore, the autonomous moving body 10 can travel with efficiency toward the travel end point G along the path R while avoiding any collision with the moving obstacle”). 

Regarding claim 4, as best understood, Yabushita, as modified BARECKE discloses the claimed invention substantially as explained above. Further, Yabushita (Figs. 3, 7A-7B) discloses assigning a third overlapping obstacle cost to the first discrete point, if the distance is greater than the second distance threshold (see paragraph [0080] “the autonomous moving body 10 can travel at the maximum speed again after avoiding the moving obstacle B, thus enabling the autonomous moving body 10 to move more efficiently to the travel end point. and at least ¶ [0085] “… both the obstacle avoidance and the optimal path planning can be achieved simultaneously. Therefore, the autonomous moving body 10 can travel with efficiency toward the travel end point G along the path R while avoiding any collision with the moving obstacle”). 

Regarding claim 5, as best understood, Yabushita, as modified BARECKE discloses the claimed invention substantially as explained above. Further, Yabushita (Figs. 3, 7A-7B) discloses wherein the second overlapping obstacle cost decreases as the distance between the first discrete point and the initial discrete point increases between the first distance threshold and the second distance threshold (see paragraph [0080] “the autonomous moving body 10 can travel at the maximum speed again after avoiding the moving obstacle B, thus enabling the autonomous moving body 10 to move more efficiently to the travel end point. and at least ¶ [0085] “… both the obstacle avoidance and the optimal 

Regarding claim 6, as best understood, Yabushita, as modified BARECKE discloses the claimed invention substantially as explained above. Further, Yabushita (Figs. 3, 7A-7B) discloses comparing the total obstacle cost of the path trajectory to a cost threshold (paragraph [0007] “… a path from a travel start point to a travel end point at the optimal traveling speed to avoid a collision with a moving obstacle”) and at least ¶ [0054], [0064]-[0065]; and using a backup path trajectory when the total obstacle cost of the path trajectory is greater than the cost threshold (see paragraph[0080] “the autonomous moving body 10 can travel at the maximum speed again after avoiding the moving obstacle B, thus enabling the autonomous moving body 10 to move more efficiently to the travel end point. and at least ¶ [0085] “… both the obstacle avoidance and the optimal path planning can be achieved simultaneously. Therefore, the autonomous moving body 10 can travel with efficiency toward the travel end point G along the path R while avoiding any collision with the moving obstacle”). 

Regarding claim 7, as best understood, Yabushita, as modified BARECKE discloses the claimed invention substantially as explained above. Further, Yabushita (Figs. 3, 7A-7B) discloses wherein the path trajectory is one of a plurality of path trajectory candidates to be selected as a desired path trajectory to drive the ADV (paragraph [0007] “… a path from a travel start point to a travel end point at the optimal traveling speed to avoid a collision with a moving obstacle”) and at least ¶ [0054], [0064]-[0065], wherein the method further comprises: comparing respective total obstacle costs of the plurality of path trajectory candidates; and selecting one of the path trajectory candidates having a lowest total obstacle cost as the desired path trajectory see paragraph [0085] “… both the obstacle avoidance and the optimal path planning can be achieved simultaneously. Therefore, the autonomous 

Regarding claim 8, as best understood, Yabushita, as modified BARECKE discloses the claimed invention substantially as explained above. Further, Yabushita (Figs. 3, 7A-7B) discloses determining a path cost for the path trajectory based on a length or a curvature of the path trajectory (paragraph [0007] “… a path from a travel start point to a travel end point at the optimal traveling speed to avoid a collision with a moving obstacle”) and at least ¶ [0054], [0064]-[0065]. 
Yabushita does not explicitly teach calculating a total cost of the path trajectory based on the total obstacle cost and the path cost of the path trajectory, wherein the total cost is utilized to determine whether the path trajectory can be utilized to drive the ADV. However, BARECKE (Fig. 1) teaches calculating a total cost of the path trajectory based on the total obstacle cost and the path cost of the path trajectory, wherein the total cost is utilized to determine whether the path trajectory can be utilized to drive the ADV (see paragraph [0025] “It may be that the trajectory T3, which describes an avoidance maneuver, has the smallest disturbance sum S3. It may be that the control device 8 then selects the alternative trajectory T3, which describes an avoidance, and controls the transportation vehicle 4 accordingly”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Yabushita to include calculating a total cost of the path trajectory based on the total obstacle cost and the path cost of the path trajectory, as taught by BARECKE in order to minimize stress on a motor vehicle and the vehicle occupant by an obstacle is provided.

Regarding claim 10, as best understood, Yabushita, as modified BARECKE discloses the claimed invention substantially as explained above. Further, Yabushita (Figs. 3, 7A-7B) discloses wherein the first cost function comprises an inverse relationship between an obstacle cost for a particular discrete point and a distance of the particular discrete point from an non-overlapping obstacle (paragraph [0007] “… a path from a travel start point to a travel end point at the optimal traveling speed to avoid a collision with a moving obstacle”) and at least ¶ [0054], [0064]-[0065].

Regarding claim 11, as best understood, Yabushita, as modified BARECKE discloses the claimed invention substantially as explained above. Further, Yabushita (Figs. 3, 7A-7B) discloses wherein determining an obstacle cost using the second cost function comprises: assigning a first overlapping obstacle cost to a first discrete point if a distance between the first discrete point and the initial discrete point is less than a first distance threshold (paragraph [0007] “… a path from a travel start point to a travel end point at the optimal traveling speed to avoid a collision with a moving obstacle”) and at least ¶ [0054], [0064]-[0065]; and assigning a second overlapping obstacle cost to the first discrete point based on the distance between the first discrete point and the initial discrete point, if the distance is between the first distance threshold and a second distance threshold (see paragraph[0080] “the autonomous moving body 10 can travel at the maximum speed again after avoiding the moving obstacle B, thus enabling the autonomous moving body 10 to move more efficiently to the travel end point. and at least ¶ [0085] “… both the obstacle avoidance and the optimal path planning can be achieved simultaneously. Therefore, the autonomous moving body 10 can travel with efficiency toward the travel end point G along the path R while avoiding any collision with the moving obstacle”). 

Regarding claim 12, as best understood, Yabushita, as modified BARECKE discloses the claimed invention substantially as explained above. Further, Yabushita (Figs. 3, 7A-7B) discloses assigning a third overlapping obstacle cost to the first discrete point, if the distance is greater than the second distance threshold (see paragraph [0080] “the autonomous moving body 10 can travel at the maximum speed again after avoiding the moving obstacle B, thus enabling the autonomous moving body 10 to move more efficiently to the travel end point. and at least ¶ [0085] “… both the obstacle avoidance and the optimal path planning can be achieved simultaneously. Therefore, the autonomous moving body 

Regarding claim 13, as best understood, Yabushita, as modified BARECKE discloses the claimed invention substantially as explained above. Further, Yabushita (Figs. 3, 7A-7B) discloses wherein the second overlapping obstacle cost decreases as the distance between the first discrete point and the initial discrete point increases between the first distance threshold and the second distance threshold (see paragraph [0080] “the autonomous moving body 10 can travel at the maximum speed again after avoiding the moving obstacle B, thus enabling the autonomous moving body 10 to move more efficiently to the travel end point. and at least ¶ [0085] “… both the obstacle avoidance and the optimal path planning can be achieved simultaneously. Therefore, the autonomous moving body 10 can travel with efficiency toward the travel end point G along the path R while avoiding any collision with the moving obstacle”). 

Regarding claim 14, as best understood, Yabushita, as modified BARECKE discloses the claimed invention substantially as explained above. Further, Yabushita (Figs. 3, 7A-7B) discloses comparing the total obstacle cost of the path trajectory to a cost threshold (paragraph [0007] “… a path from a travel start point to a travel end point at the optimal traveling speed to avoid a collision with a moving obstacle”) and at least ¶ [0054], [0064]-[0065]; and using a backup path trajectory when the total obstacle cost of the path trajectory is greater than the cost threshold (see paragraph[0080] “the autonomous moving body 10 can travel at the maximum speed again after avoiding the moving obstacle B, thus enabling the autonomous moving body 10 to move more efficiently to the travel end point. and at least ¶ [0085] “… both the obstacle avoidance and the optimal path planning can be achieved simultaneously. Therefore, the autonomous moving body 10 can travel with efficiency toward the travel end point G along the path R while avoiding any collision with the moving obstacle”). 

`	Regarding claim 15, as best understood, Yabushita, as modified BARECKE discloses the claimed invention substantially as explained above. Further, Yabushita (Figs. 3, 7A-7B) discloses wherein the path trajectory is one of a plurality of path trajectory candidates to be selected as a desired path trajectory to drive the ADV (paragraph [0007] “… a path from a travel start point to a travel end point at the optimal traveling speed to avoid a collision with a moving obstacle”) and at least ¶ [0054], [0064]-[0065], wherein the method further comprises: comparing respective total obstacle costs of the plurality of path trajectory candidates; and selecting one of the path trajectory candidates having a lowest total obstacle cost as the desired path trajectory see paragraph [0085] “… both the obstacle avoidance and the optimal path planning can be achieved simultaneously. Therefore, the autonomous moving body 10 can travel with efficiency toward the travel end point G along the path R while avoiding any collision with the moving obstacle”).

Regarding claim 16, as best understood, Yabushita, as modified BARECKE discloses the claimed invention substantially as explained above. Further, Yabushita (Figs. 3, 7A-7B) discloses determining a path cost for the path trajectory based on a length or a curvature of the path trajectory (paragraph [0007] “… a path from a travel start point to a travel end point at the optimal traveling speed to avoid a collision with a moving obstacle”) and at least ¶ [0054], [0064]-[0065]. Yabushita does not explicitly teach calculating a total cost of the path trajectory based on the total obstacle cost and the path cost of the path trajectory, wherein the total cost is utilized to determine whether the path trajectory can be utilized to drive the ADV. However, BARECKE (Fig. 1) teaches calculating a total cost of the path trajectory based on the total obstacle cost and the path cost of the path trajectory, wherein the total cost is utilized to determine whether the path trajectory can be utilized to drive the ADV (see paragraph [0025] “It may be that the trajectory T3, which describes an avoidance maneuver, has the smallest disturbance sum S3. It may be that the control device 8 then selects the alternative trajectory T3, which describes an avoidance, and controls the transportation vehicle 4 accordingly”). It would have been obvious to one ordinary skill in the art, before the effective filing date 

Regarding claim 18, as best understood, Yabushita, as modified BARECKE discloses the claimed invention substantially as explained above. Further, Yabushita (Figs. 3, 7A-7B) discloses wherein the first cost function comprises an inverse relationship between an obstacle cost for a particular discrete point and a distance of the particular discrete point from an non-overlapping obstacle (paragraph [0007] “… a path from a travel start point to a travel end point at the optimal traveling speed to avoid a collision with a moving obstacle”) and at least ¶ [0054], [0064]-[0065].

Regarding claim 19, as best understood, Yabushita, as modified BARECKE discloses the claimed invention substantially as explained above. Further, Yabushita (Figs. 3, 7A-7B) discloses wherein determining an obstacle cost using the second cost function comprises: assigning a first overlapping obstacle cost to a first discrete point if a distance between the first discrete point and the initial discrete point is less than a first distance threshold (paragraph [0007] “… a path from a travel start point to a travel end point at the optimal traveling speed to avoid a collision with a moving obstacle”) and at least ¶ [0054], [0064]-[0065]; and assigning a second overlapping obstacle cost to the first discrete point based on the distance between the first discrete point and the initial discrete point, if the distance is between the first distance threshold and a second distance threshold (see paragraph[0080] “the autonomous moving body 10 can travel at the maximum speed again after avoiding the moving obstacle B, thus enabling the autonomous moving body 10 to move more efficiently to the travel end point. and at least ¶ [0085] “… both the obstacle avoidance and the optimal path planning can be achieved simultaneously. Therefore, the autonomous moving body 10 can travel with efficiency toward the travel end point G along the path R while avoiding any collision with the moving obstacle”). 

Regarding claim 20, as best understood, Yabushita, as modified BARECKE discloses the claimed invention substantially as explained above. Further, Yabushita (Figs. 3, 7A-7B) discloses assigning a third overlapping obstacle cost to the first discrete point, if the distance is greater than the second distance threshold (see paragraph [0080] “the autonomous moving body 10 can travel at the maximum speed again after avoiding the moving obstacle B, thus enabling the autonomous moving body 10 to move more efficiently to the travel end point. and at least ¶ [0085] “… both the obstacle avoidance and the optimal path planning can be achieved simultaneously. Therefore, the autonomous moving body 10 can travel with efficiency toward the travel end point G along the path R while avoiding any collision with the moving obstacle”). 

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

/J.W.C/            Examiner, Art Unit 3663           


/JONATHAN M DAGER/Primary Examiner, Art Unit 3663